                      IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

 In re                                          )   Chapter 7
                                                )
         John C. Ceabuca                        )   Case No.: 19-14837
                                                )
         Debtor.                                )   Judge: Price Smith
                                                )
                                                )   Notice of Filing
                                                )
                                                )
                                                )

         The Debtor hereby submits the attached schedules, amended schedules, forms, and

amended matrix.

                                                    Respectfully submitted,



                                                    Isl Matthew L. Alden
                                                    Matthew L. Alden (0065178)
                                                    Luftman, Heck & Associates LLP
                                                    2012 West 25th Street, Suite 701
                                                    Cleveland, Ohio 44113-4131
                                                    (216) 586-6600
                                                    (216) 539-9326(facsimile)
                                                    malden@lawlh.com
                                                    Counsel for John C. Ceabuca

                                     Certificate of Service

       I certify that on 8-14-19 a true and correct copy of the forgoing was served:
Via the Court's Electronic Case Filing System on these entities and individuals who are listed on
the Court's Electronic Mail Notice List:

Waldemar J. Wojcik, Chapter 7 Trustee, at wwojcik@wojciklpa.com

And by regular U.S. mail, postage prepaid, on the attached Service List.

                                              Isl Matthew L. Alden
                                             Matthew L. Alden
                                             Counsel for John C. Ceabuca

                                                                                               1




 19-14837-jps      Doc 6    FILED 08/14/19      ENTERED 08/14/19 16:07:08          Page 1 of 50
19-14837-jps   Doc 6   FILED 08/14/19   ENTERED 08/14/19 16:07:08   Page 2 of 50
19-14837-jps   Doc 6   FILED 08/14/19   ENTERED 08/14/19 16:07:08   Page 3 of 50
19-14837-jps   Doc 6   FILED 08/14/19   ENTERED 08/14/19 16:07:08   Page 4 of 50
19-14837-jps   Doc 6   FILED 08/14/19   ENTERED 08/14/19 16:07:08   Page 5 of 50
19-14837-jps   Doc 6   FILED 08/14/19   ENTERED 08/14/19 16:07:08   Page 6 of 50
19-14837-jps   Doc 6   FILED 08/14/19   ENTERED 08/14/19 16:07:08   Page 7 of 50
19-14837-jps   Doc 6   FILED 08/14/19   ENTERED 08/14/19 16:07:08   Page 8 of 50
19-14837-jps   Doc 6   FILED 08/14/19   ENTERED 08/14/19 16:07:08   Page 9 of 50
19-14837-jps   Doc 6   FILED 08/14/19   ENTERED 08/14/19 16:07:08   Page 10 of 50
19-14837-jps   Doc 6   FILED 08/14/19   ENTERED 08/14/19 16:07:08   Page 11 of 50
19-14837-jps   Doc 6   FILED 08/14/19   ENTERED 08/14/19 16:07:08   Page 12 of 50
19-14837-jps   Doc 6   FILED 08/14/19   ENTERED 08/14/19 16:07:08   Page 13 of 50
19-14837-jps   Doc 6   FILED 08/14/19   ENTERED 08/14/19 16:07:08   Page 14 of 50
19-14837-jps   Doc 6   FILED 08/14/19   ENTERED 08/14/19 16:07:08   Page 15 of 50
19-14837-jps   Doc 6   FILED 08/14/19   ENTERED 08/14/19 16:07:08   Page 16 of 50
19-14837-jps   Doc 6   FILED 08/14/19   ENTERED 08/14/19 16:07:08   Page 17 of 50
19-14837-jps   Doc 6   FILED 08/14/19   ENTERED 08/14/19 16:07:08   Page 18 of 50
19-14837-jps   Doc 6   FILED 08/14/19   ENTERED 08/14/19 16:07:08   Page 19 of 50
19-14837-jps   Doc 6   FILED 08/14/19   ENTERED 08/14/19 16:07:08   Page 20 of 50
19-14837-jps   Doc 6   FILED 08/14/19   ENTERED 08/14/19 16:07:08   Page 21 of 50
19-14837-jps   Doc 6   FILED 08/14/19   ENTERED 08/14/19 16:07:08   Page 22 of 50
19-14837-jps   Doc 6   FILED 08/14/19   ENTERED 08/14/19 16:07:08   Page 23 of 50
19-14837-jps   Doc 6   FILED 08/14/19   ENTERED 08/14/19 16:07:08   Page 24 of 50
19-14837-jps   Doc 6   FILED 08/14/19   ENTERED 08/14/19 16:07:08   Page 25 of 50
19-14837-jps   Doc 6   FILED 08/14/19   ENTERED 08/14/19 16:07:08   Page 26 of 50
19-14837-jps   Doc 6   FILED 08/14/19   ENTERED 08/14/19 16:07:08   Page 27 of 50
19-14837-jps   Doc 6   FILED 08/14/19   ENTERED 08/14/19 16:07:08   Page 28 of 50
19-14837-jps   Doc 6   FILED 08/14/19   ENTERED 08/14/19 16:07:08   Page 29 of 50
19-14837-jps   Doc 6   FILED 08/14/19   ENTERED 08/14/19 16:07:08   Page 30 of 50
19-14837-jps   Doc 6   FILED 08/14/19   ENTERED 08/14/19 16:07:08   Page 31 of 50
19-14837-jps   Doc 6   FILED 08/14/19   ENTERED 08/14/19 16:07:08   Page 32 of 50
19-14837-jps   Doc 6   FILED 08/14/19   ENTERED 08/14/19 16:07:08   Page 33 of 50
19-14837-jps   Doc 6   FILED 08/14/19   ENTERED 08/14/19 16:07:08   Page 34 of 50
19-14837-jps   Doc 6   FILED 08/14/19   ENTERED 08/14/19 16:07:08   Page 35 of 50
19-14837-jps   Doc 6   FILED 08/14/19   ENTERED 08/14/19 16:07:08   Page 36 of 50
19-14837-jps   Doc 6   FILED 08/14/19   ENTERED 08/14/19 16:07:08   Page 37 of 50
19-14837-jps   Doc 6   FILED 08/14/19   ENTERED 08/14/19 16:07:08   Page 38 of 50
19-14837-jps   Doc 6   FILED 08/14/19   ENTERED 08/14/19 16:07:08   Page 39 of 50
19-14837-jps   Doc 6   FILED 08/14/19   ENTERED 08/14/19 16:07:08   Page 40 of 50
19-14837-jps   Doc 6   FILED 08/14/19   ENTERED 08/14/19 16:07:08   Page 41 of 50
19-14837-jps   Doc 6   FILED 08/14/19   ENTERED 08/14/19 16:07:08   Page 42 of 50
19-14837-jps   Doc 6   FILED 08/14/19   ENTERED 08/14/19 16:07:08   Page 43 of 50
19-14837-jps   Doc 6   FILED 08/14/19   ENTERED 08/14/19 16:07:08   Page 44 of 50
19-14837-jps   Doc 6   FILED 08/14/19   ENTERED 08/14/19 16:07:08   Page 45 of 50
19-14837-jps   Doc 6   FILED 08/14/19   ENTERED 08/14/19 16:07:08   Page 46 of 50
19-14837-jps   Doc 6   FILED 08/14/19   ENTERED 08/14/19 16:07:08   Page 47 of 50
19-14837-jps   Doc 6   FILED 08/14/19   ENTERED 08/14/19 16:07:08   Page 48 of 50
19-14837-jps   Doc 6   FILED 08/14/19   ENTERED 08/14/19 16:07:08   Page 49 of 50
19-14837-jps   Doc 6   FILED 08/14/19   ENTERED 08/14/19 16:07:08   Page 50 of 50
